Citation Nr: 0523833	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-16 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to an increased (initial compensable) 
disability evaluation for service-connected left knee 
disorder.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1989 to 
September 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
back, left knee, and ankle disorders, and an acquired 
psychiatric disorder claimed as a "nervous condition."  The 
veteran perfected an appeal to the Board on all four issues.  
In November 2000, he affirmatively withdrew his claim of 
entitlement to service connection for ankle and psychiatric 
disorders.  

In an April 2002 decision and an August 2002 corrected order, 
the Board granted service connection for a left knee 
disorder.  In September 2002, the RO denied an initial 
compensable rating therefor.  The veteran expressly stated in 
February 2003 that he desires a compensable rating for his 
left knee disorder.  A veteran generally is presumed to be 
seeking the maximum benefit available; the issue of whether a 
compensable rating is warranted for this disorder remains in 
controversy on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).
    
As for the back disorder claim, the veteran appealed the 
Board's August 2003 denial of service connection to the U.S. 
Court of Appeals for Veterans Claims (Court).  In a July 2004 
order, the Court vacated the Board's August 2003 decision and 
remanded the service connection issue for readjudication 
after ensuring that various due process concerns discussed in 
the parties' Joint Motion for Remand are met.  (The Court's 
order also addressed due process deficiencies with respect to 
the left knee disorder increased rating claim.)        
  
Explained below are the bases for REMAND of the issues listed 
on the title page of this decision, via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.



REMAND

Service Connection - Back Disorder

A basis for the Court's July 2004 order was that the veteran 
was not afforded an opportunity to testify in person at a 
hearing.  It is acknowledged that, in his appeal to the 
Board, VA Form 9, he explicitly requested a hearing before an 
RO Decision Review Officer. While he requested, in November 
2000, to cancel his prior hearing request, in a February 2002 
written statement, he requested a "personal hearing at the 
local level."  The February 2002 statement is his most 
recent expression of his intent to testify at a hearing while 
the claim was on appellate status before the Board.  As such, 
the failure to provide an RO hearing opportunity was a 
fundamental due process violation that must be rectified on 
remand.    

Second, the record reflects that Dr. W. Vargas, a private 
physician, has treated the veteran for back (and knee) 
problems.  Copies of all of Dr. Vargas's treatment and 
testing records should be obtained on remand and associated 
with the veteran's claims folder.  

The above remand directive, however, is not limited solely to 
missing records of Dr. Vargas.  If the veteran identifies 
additional sources of pertinent evidence, whether during the 
RO hearing to be scheduled or through some other means while 
the case is on remand status, further claim development 
assistance consistent with the Veterans Claims Assistance Act 
(VCAA) might be warranted.       

Increased Evaluation - Left Knee Disorder

In February 2003, the veteran expressed disagreement with the 
RO's September 2002 rating action denying a compensable 
disability rating for service-connected left knee disorder.  
A Statement of the Case (SOC) is due to the veteran on this 
matter.  Manlincon v. West, 12 Vet. App. 238 (1999) (when a 
notice of disagreement has been timely filed, the Board 
should remand the issue to the RO for the issuance of an 
SOC).  Thereafter, the veteran must submit a timely 
substantive appeal on this issue if he desires further 
appellate review.  See 38 U.S.C.A. § 7105 (West 2002).

Also, the discussion above with respect to a hearing 
opportunity applies here as well.  As the veteran clearly is 
dissatisfied with the noncompensable rating assigned for the 
left knee disorder and the issue remains on appeal, he is 
entitled to testify on this issue at an RO hearing, as 
requested.   

Based upon the foregoing, the claim, as to both issues, is 
REMANDED to the RO for the following actions, after which de 
novo review should be undertaken: 

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the claim of 
entitlement to service connection for a 
back disorder or an increased rating for 
the left knee disorder that he has in his 
possession.  Or, if he desires VA 
assistance in obtaining them, he should 
provide information adequate to permit VA 
to obtain the records directly on his 
behalf (such as doctors' names and 
addresses; approximate dates of 
treatment), along with authorization to 
obtain these records.  Then obtain and 
associate with the claims file these 
records.        

2.  Obtain complete copies of all 
treatment and testing records of Dr. W. 
Vargas.  Associate these records with the 
claims file.  

3.  Schedule the veteran for an RO 
hearing before a Decision Review Officer.  
Provide him and his counsel reasonable 
advance notice of the date, time, and 
location of the hearing.  



4.  After completing all of the above, 
determine whether further evidentiary 
development, which may include VA 
compensation and pension medical 
examination, is warranted.  If so, 
conduct such development consistent with 
VCAA.

5.  If, after completing the above, it is 
determined that service connection is not 
warranted for a back disorder, then issue 
an SOC on this issue.  Also, if the RO 
determines that a compensable rating is 
not warranted for the left knee disorder, 
or assigns a compensable but less than 
maximum permissible evaluation for the 
disorder, then issue an SOC on this 
issue.  Provide the veteran and his 
counsel an appropriate amount of time to 
respond to any SOC.     

The veteran and his counsel are hereby 
notified that, following the receipt of 
an SOC, a timely and adequate substantive 
appeal must be filed if further appellate 
review is desired.  If and only if a 
timely substantive appeal is filed should 
either, or both, of these issues be 
returned to the Board.

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remand is intended to meet due process requirements and 
for further evidentiary development.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition of 
this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


